—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered May 22, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 7 to 14 years, unanimously affirmed.
*58The totality of the record of the plea proceedings establishes that defendant’s right to appeal was specifically waived as part of the plea bargain (see, People v Aponte, 212 AD2d 157). Since defendant effectively waived his right to appeal and was aware of the imposed sentence when he pleaded guilty, his waiver of his right to appeal encompassed his right to challenge his sentence as harsh and excessive (People v Hidalgo, 91 NY2d 733). Concur — Rosenberger, J. P., Wallach, Rubin and Saxe, JJ.